t c summary opinion united_states tax_court david merritt funk petitioner v commissioner of internal revenue respondent docket no 5539-11s filed date david merritt funk pro_se karen o myrick and susan k bollman for respondent summary opinion chiechi judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant 1hereinafter all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for his taxable_year of dollar_figure we must decide whether petitioner is entitled to the first-time_homebuyer credit under sec_36 we hold that he is not background virtually all of the facts have been stipulated and are so found petitioner resided in iowa at the time he filed the petition on date petitioner and amber j reeves ms reeves as buyers and matthew p johnson and lynn m johnson johnsons as sellers executed a document titled real_estate contract contract on date the contract was recorded with the recorder for polk county iowa pursuant to the contract the johnsons agreed to sell to petitioner and ms reeves and petitioner and ms reeves agreed to purchase from the johnsons for dollar_figure the real_property pincite e 43rd street des moines iowa real_property in question petitioner and ms reeves in effect obtained a loan from the johnsons in order to finance payment of the purchase_price of the real_property in question the terms of that loan were set forth in paragraph of the contract as follows total purchase_price the buyers agree to pay for said property the total of dollar_figure due and payable as directed by sellers as follows a down payment of dollar_figure receipt of which is hereby acknowledged b balance of purchase_price dollar_figure as follows dollar_figure due and payable on or before date with interest thereon at the rate of per annum and dollar_figure due and payable on or before the 1st day of each and every month thereafter with interest thereon at the rate of per annum until the entire unpaid balance of the contract including principal and accrued interest is paid in full the entire balance shall be due and payable on date c escrows in addition to the principal and interest payment the buyers shall pay 12th of the annual real_estate_taxes 12th of the yearly insurance premium to be paid to the sellers with the monthly payments into an escrow fund estab- lished by the sellers sellers shall use these funds to pay real_estate_taxes and insurance prior to their delinquency as the same shall come due the parties shall review and make adjustments in the escrow account during the term of the con- tract d taxes and insurance taxes and insurance shall be included in monthly payment as follows taxes dollar_figure and insurance dollar_figure total_payment due dollar_figure due and payable on or before date and each and every month thereafter e prepayment this contract shall allow the buyers to prepay all or any part of the principal without penalty f due on sale or assignment this contract shall become due and payable in full upon sale or assignment by the buyers g acceleration in the event of default by the buyers the sellers at their sole option may accelerate the balance of the contract and require that the entire unpaid balance of the con- tract including principal and accrued interest be immediately due and payable by the buyers if the sellers elect to acceler- ate the contract the sellers may not forfeit the contract but must proceed with a foreclosure action as set forth below provided that petitioner and ms reeves timely performed all of their obliga- tions under the contract the contract required that possession of the real_property in question be delivered to them on date the date on which the parties to the contract executed it in that event any adjustments of rent insurance taxes interest and all charges attributable to the sellers’ johnsons’ possession were to be made as of the date of possession in addition to the provisions in paragraph c and d of the contract relating to real_estate_taxes on the real_property in question quoted above the contract provided as follows with respect to real_estate_taxes sellers shall not pay real_estate_taxes prorated to the date of closing and any unpaid taxes thereon payable in prior years buyers shall pay any taxes not assumed by sellers and all subsequent taxes before same become delinquent whoever may be responsible for the payment of said taxes and the special_assessments if any each year shall furnish to the other parties evidence of payment of such items not later than july 15th of each year any proration of taxes shall be based upon the taxes for the year currently payable unless the parties state otherwise the contract also provided in pertinent part as follows condition of property sellers are selling this property in as-is condition buyers acknowledge that they have inspected the property have examined all official plat documents including easements of record and applicable restrictive cove- nants and are familiar with all aspects and conditions of the property buyers accept the property in its current condition and acknowledge that the property satisfies their need intent and plans for use care of property buyers shall take good care of this property shall keep the buildings and other improvements now or hereafter placed on the said premises in good and reasonable repair and shall not injure destroy or remove the same during the life of this contract buyers shall not make any material alter- ation in said premises without the written consent of the sell- ers which consent shall not be unreasonably withheld buyers shall not use or permit the premises to be used for any illegal purpose insurance except as may be otherwise included above buyers as and from said date of possession shall constantly keep in force insurance premiums for which shall be paid_by buyers through the escrow account referred to above against loss by fire tornado and other hazards casualties and contingencies as sellers may reasonably require on all building and improvements now on or hereafter placed on said premises and any personal_property which may be the subject of this contract in companies to be reasonably approved by sellers in an amount not less than the full insurable value of such improvements and personal_property or not less than the unpaid purchase_price herein whichever amount i s smaller with such insurance payable to sellers and buyers as their interests may appear buyers shall promptly deposit such policy with proper riders with sellers for the further security for the payment of the sums herein mentioned in the event of any such casualty_loss the insurance proceeds may be used under the supervision of the sellers to replace or repair the loss if the proceeds be adequate if not then some other reasonable application of such funds shall be made but in any event such proceeds shall stand as security for the payment of the obligations herein liens no mechanics’ liens shall be imposed upon or foreclosed against the real_estate described herein the imposition of a me- chanics’ lien against the property shall be considered a default event advancement by sellers if buyers fail to pay such taxes special_assessments and insurance and effect necessary repairs as above agreed sellers may but need not pay such taxes special_assessments insurance and make necessary repairs and all sums so advanced shall be due and payable on demand or such sums as advanced may at the election of sellers be added to the principal_amount due hereunder and so secured time is of the essence time is of the essence in this contract failure to promptly assert rights of sellers herein shall not however be a waiver of such rights or a waiver of any exist- ing or subsequent default sellers and buyers agree that the provisions of the balloon payment above shall be strictly enforced exceptions to warranties of title the warran- ties of title in any deed made pursuant to this contract shall be without reservation or qualification except a zoning ordi- nances b such restrictive covenants as may be shown of record c easements of record if any d as limited by prior paragraphs of this contract e sellers shall give special warranty as to the period after equitable_title passes to the buyers f spouse if not titleholder need not join in any warranties of the deed unless otherwise stipulated deed and abstract if all said sums of money and inter- est are paid to sellers during the life of this contract and all other agreements for performance by buyers have been complied with sellers will execute and deliver to buyers a general warranty deed conveying said premises in fee simple pursuant to and in conformity with this contract and sellers will at this time deliver to buyers an abstract showing merchantable title in conformity with this contract such abstract shall begin with the government patent unless pursuant to the iowa state bar standards there is a lesser requirement as to period of abstracting to said premises and shall show title thereto in sellers as of the date of this con- tract or as of such earlier date if and as designated in the next sentence this contract supersedes the previous written offer to buy sellers shall also pay the cost of any abstracting due to any act or change in the personal affairs of the sellers resulting in a change_of title by operation of law or otherwise approval of abstract buyers have examined the abstract of title to this property and such abstract is accepted on date petitioner started living in the house on the real_property in question and treated it as his home thereafter as required by the contract petitioner paid all the expenses associated with the real_property in question including real_property_taxes premiums for insurance on that property utility expenses and any repair expenses sometime in petitioner obtained a loan from a person other than the johnsons in order to finance payment to the johnsons of the remaining unpaid purchase_price of the real_property in question thereafter on date the johnsons executed a special warranty deed in which they conveyed that property to petitioner and ms reeves on date that deed was recorded with the recorder for polk county iowa that special warranty deed stated that it was given in full and complete satisfaction of one certain real_estate contract dated date and filed date in the office of the polk county recorder in form_1040 u s individual_income_tax_return return that petitioner filed around date for his taxable_year return he showed his home address as the address for the real_property in question in his return petitioner claimed deductions for real_property_taxes and home mortgage 2the record does not establish whether both petitioner and ms reeves obtained a loan from a person other than the johnsons to finance payment to the johnsons of the remaining unpaid purchase_price of the real_property in question interest with respect to the real_property in question of dollar_figure and dollar_figure respectively in the return that petitioner filed on date for his taxable_year return the year at issue he showed his home address as the address for the real_property in question in his return petitioner claimed deductions for real_property_taxes and home mortgage interest with respect to the real_property in question of dollar_figure and dollar_figure respectively on date petitioner filed form 1040x amended u s individual_income_tax_return for his taxable_year amended_return that amended_return was identical to petitioner’s return except that petitioner claimed in his amended_return a first-time_homebuyer credit of dollar_figure respondent issued a notice_of_deficiency notice to petitioner for his taxable_year in that notice respondent disallowed the first-time_homebuyer credit of dollar_figure that petitioner claimed in his amended_return discussion petitioner bears the burden of proving that respondent’s determination in the notice is wrong see rule a 290_us_111 3in his return petitioner also claimed qualified_mortgage interest premiums of dollar_figure an individual taxpayer who is a first-time_homebuyer of a principal_residence in the united_states is entitled to a credit in an amount equal to percent of the purchase_price of the principal_residence sec_36 but such amount is not to exceed dollar_figure sec_36 the credit is applicable only if the taxpayer purchased the principal_residence on or after date and before date sec_36 the term first-time_homebuyer is defined in sec_36 to mean any individual if such individual had no present ownership_interest in a principal_residence during the 3-year period ending on the date of the purchase of the principal_residence to which this section applies as pertinent here the term purchase is defined in sec_36 to mean any acquisition the parties agree that petitioner5 purchased the real_property in question before date as required by sec_36 the only dispute here is whether petitioner purchased that property after date as required by that section 4in effect the first-time_homebuyer credit is a non-interest-bearing loan from the government that must be repaid over a 15-year period see sec_36 5although under the contract ms reeves and petitioner were the buyers of the real_property in question for convenience we generally shall refer hereinafter only to petitioner who claimed in his amended_return the entire amount of the credit allowed by sec_36 it is petitioner’s position that for purposes of sec_36 he purchased the real_property in question on date in support of that position petitioner argues that date is the date on which he took ownership of that property because that is the date on which the johnsons executed a special warranty deed in which they conveyed to him and ms reeves the real_property in question respondent counters that for purposes of sec_36 petitioner purchased the real_property in question in and thus not after date when under iowa law the contract conveyed equitable_title to the real_property in question to him and ms reeves and he lived in the house on that property treated it as his home and enjoyed the benefits and bore the burdens of the ownership of the real_property in question 6the date on which the johnsons as sellers agreed to sell and petitioner and ms reeves as buyers agreed to purchase the real_property in question was date that was also the date on which petitioner started living in the house on that property and treated it as his home 7respondent advances an alternative argument in support of respondent’s position that petitioner is not entitled to the credit under sec_36 we need not address that alternative argument that is because as discussed below we agree with respondent’s argument that for purposes of sec_36 petitioner purchased the real_property in question in in resolving the dispute between the parties we are guided by the principles summarized in 115_tc_605 where we stated case law sets forth the standard for determining when a sale is complete for tax purposes with respect to real_property a sale and transfer of ownership is complete upon the earlier of the passage of legal_title or the practical assumption of the benefits_and_burdens_of_ownership see 749_f2d_1483 11th cir affg in part and revg in part tcmemo_1981_361 430_f2d_1019 6th cir affg 51_tc_290 68_tc_115 this test reaffirms the longstanding principle evidenced by the following early statement that transfer of legal_title is not a prerequisite for a completed sale a closed transaction for tax purposes results from a contract of sale which is absolute and unconditional on the part of the seller to deliver to the buyer a deed upon payment of the consideration and by which the purchaser secures immediate possession and exercises all the rights of ownership 86_f2d_637 2d cir affg 32_bta_383 in determining whether passage either of title or of benefits and burdens has occurred we look to state law it is state law that creates and governs the nature of interests in property with federal_law then controlling the manner in which such interests are taxed see 472_us_713 here execution of the contracts for deed was not accompanied by a transfer of legal_title so we must decide whether these instruments were sufficient under state law to confer upon the purchaser the benefits_and_burdens_of_ownership this inquiry is a practical one to be resolved by examining all of the surrounding facts and circumstances among the factors which this and other courts have cited as indicative of the benefits_and_burdens_of_ownership are a right to possession an obligation to pay taxes assessments and charges against the property a responsibility for insuring the property a duty to maintain the property a right to improve the property without the seller’s consent a bearing of the risk of loss and a right to obtain legal_title at any time by paying the balance of the full purchase_price see goldberg v commissioner tcmemo_1997_74 see also major realty corp v commissioner supra pincite 77_tc_1221 musgrave v commissioner tcmemo_2000_285 berger v commissioner tcmemo_1996_76 spyglass partners v commissioner tcmemo_1995_452 when a buyer by virtue of such incidents would be considered to have obtained equitable ownership under state law a sale will generally be deemed completed for federal tax purposes in 137_tc_159 we applied principles consistent with the principles summarized in keith in determining when for purposes of sec_36 an individual taxpayer purchased certain real_property in woods after examining applicable state law in order to determine the property rights of the taxpayer under a certain agreement for deed to purchase a house we held inter alia that for purposes of sec_36 the taxpayer there involved purchased the house with respect to which he claimed the first-time_homebuyer credit in the year in which he entered into that agreement id pincite as required by woods and keith we shall examine the law of the state of iowa iowa law to determine when petitioner acquired ownership of the real_property in question under iowa law a contract for the sale and the purchase of real_property like the contract in question here works an equitable conversion the contract vendee becomes the equitable owner the contract vendor holds title as trustee for his purchaser fellmer v gruber n w 2d iowa citing h l munn lumber co v city of ames n w 2d iowa unless the parties to the contract agree otherwise the purchaser as the holder of the ownership_interest id pincite bears any loss to real_property to which a contract for the sale and the purchase of that property pertains that occurs after the effective date of the contract see id we hold that under iowa law petitioner and ms reeves became the equitable owners of the real_property in question as of date the effective date of the contract in question that contract was a financing_arrangement between the johnsons as sellers and petitioner and ms reeves as buyers of the real_property in question under which the johnsons made a loan to petitioner and ms reeves in order to finance their purchase of that property consistent with iowa law which treated petitioner and ms reeves as the equitable owners of the real_property in question as of date the effective date of the contract on that date and under that contract petitioner started living in the house on that property and treated it as his home thereafter as required by the contract petitioner paid all the expenses associated with the real_property in question including real_property_taxes premiums for insurance on that property utility expenses and any repair expenses moreover in petitioner’s return petitioner showed his home address as the address for the real_property in question in that return petitioner claimed deductions for real_property_taxes and home mortgage interest with respect to the real_property in question of dollar_figure and dollar_figure respectively on the record before us we find that for purposes of sec_36 petitioner purchased the real_property in question on date and thus not after date as required by sec_36 on that record we hold that petitioner is not entitled to the first-time_homebuyer credit under sec_36 for his taxable_year to reflect the foregoing decision will be entered for respondent
